NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10332

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00660-GMS

 v.
                                                MEMORANDUM*
TEOFILO BASOCO VEGA, a.k.a. Teofilo
Vega Basoco, a.k.a. Teofilo Basoco-Vega,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Teofilo Basoco Vega appeals from the district court’s judgment and

challenges his guilty-plea conviction and ten-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Vega’s counsel has filed a brief stating that there are no


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. Vega has

filed a letter, which we treat as a pro se supplemental brief. No answering brief

has been filed.

      Vega waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We decline to address on direct appeal Vega’s pro se claim of ineffective

assistance of counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th

Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                    17-10332